Citation Nr: 0000929	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-05 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disabilities of the digestive and 
endocrine systems, to include peptic ulcer disease, 
gastritis, postoperative cholelithiasis, pancreatitis, and 
pancreatic pseudocyst, as a result of pursuit of a course of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for headaches as a result of pursuit of a 
course of vocational rehabilitation under Chapter 31, Title 
38, United States Code.

3.  Entitlement to service connection for peptic ulcers and 
gastritis as secondary to post-traumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an effective date earlier than September 
27, 1995, for assignment of an evaluation of 100 percent for 
PTSD.

6.  Entitlement to an effective date earlier than April 21, 
1997, for eligibility for dependents' educational assistance 
under the provisions of Chapter 35, Title 38, United States 
Code.

7.  Entitlement to special monthly compensation on account of 
a need for regular aid and attendance.

8.  Entitlement to special monthly compensation on account of 
housebound status.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1979.  He was awarded the Combat Action Ribbon.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1996, March 1996, April 
1997, and June 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction 
over this case has been transferred to the RO in Lincoln, 
Nebraska.

The Board notes that a disability evaluation of 100 percent 
for PTSD is in effect.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
disorders of the digestive system/endocrine system or 
headaches and the veteran's pursuit of a course of VA-
approved vocational rehabilitation.  

2.  There is no competent medical evidence that the veteran 
has a current disability of peptic ulcer disease or chronic 
gastritis.

3.  The veteran has had tinnitus since suffering acoustic 
trauma during active service.  

4.  Prior to September 27, 1995, it was not factually 
ascertainable that PTSD was 100 percent disabling, under 
schedular criteria.

5.  Prior to April 21, 1997, there was no competent evidence 
that the veteran's PTSD was permanently 100 percent 
disabling.

6.  The veteran does not need regular aid and attendance from 
another person.

7.  The veteran is not, in fact, housebound.


CONCLUSIONS OF LAW

1.  Claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disabilities of the 
digestive and endocrine systems and headaches are not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991).

2.  A claim of entitlement to service connection for peptic 
ulcers and gastritis as secondary to PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).

4.  An effective date earlier than September 27, 1995, for 
assignment of an evaluation of 100 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 
38 C.F.R. § 3.400(o)(2) (1999).

5.  An effective date earlier than April 21, 1997, for 
eligibility for dependents' educational assistance under the 
provisions of Chapter 35, Title 38, United States Code, is 
not warranted.  38 U.S.C.A. §§ 3510, 5107(a), 5110 (West 
1991); 38 C.F.R. §§ 3.400, 3.807, 21.3021 (1999).

6.  The criteria for special monthly compensation on account 
of a need for regular aid and attendance or housebound status 
are not met.  38 U.S.C.A. §§ 1114, 5107(a), (West 1991); 
38 C.F.R. §§ 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Under 38 U.S.C.A. § 1151

Title 38, United States Code, § 1151, provides, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, or pursuit 
of a course of vocational rehabilitation under Chapter 31 of 
Title 38, United States Code, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
provide that an additional disability qualifying for 
compensation as a result of pursuit of a course of vocational 
rehabilitation is a disability which was proximately caused 
by the provision of training and rehabilitation services by 
VA, including by a service-provider used by VA for such 
purposes, as part of an approved rehabilitation program under 
Chapter 31 of Title 38, United States Code.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the 
veteran filed his claim prior to October 1, 1997, the 
amendments made by Public Law 104-204 do not apply in his 
case.

Prior to October 1, 1997, applicable regulations provided 
that:

Compensation for disability resulting 
from the pursuit of vocational 
rehabilitation is not payable unless 
there is established a direct (proximate) 
causal connection between the injury or 
aggravation of an existing injury and 
some essential activity or function which 
is within the scope of the vocational 
rehabilitation course, not necessarily 
limited to activities or functions 
specifically designated by VA in the 
individual case, since ordinarily it is 
not to be expected that each and every 
different function and act of a veteran 
pursuant to his or her course of training 
will be particularly specified in the 
outline of the course or training 
program.  In determining whether the 
element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in 
pursuance of the course of training, that 
is, a required "learning activity," and 
one arising out of an activity which is 
incident to, related to, or co-existent 
with the pursuit of the program of 
training.  For a case to fall within the 
statute there must have been sustained an 
injury which, but for the performance of 
a "learning activity" in the prescribed 
course of training, would not have been 
sustained.  

38 C.F.R. § 3.358(c)(5) (1997).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony, because 
laypersons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical treatment 
or pursuit of a course of vocational rehabilitation.  Third, 
there must be medical evidence of a nexus between that 
asserted injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460, 464 (1999).

In the veteran's case, with regard to disabilities of the 
digestive and endocrine systems, the medical evidence of 
record demonstrates that the veteran suffered from such 
disabilities prior to his commencement of a course of study 
at a community college in January 1994, under a VA vocational 
rehabilitation program.  Records of the veteran's multiple 
hospitalizations at a VA medical center (VAMC) show:  
Treatment for acute pancreatitis in April 1986 and January 
1987; treatment for a common bile duct stone, with 
cholecystitis, and pancreatic pseudocyst from August to 
September 1990; and treatment for alcohol dependence, chronic 
pancreatitis, and pancreatic pseudocyst, with obstruction of 
the common bile duct, from May to August 1992.  During VA 
hospitalization from August to September 1990, the veteran 
underwent a cholecystectomy.

The veteran has, on occasion, complained of abdominal pain, 
but there has not been a confirmed diagnosis of chronic 
gastritis.  A VA endoscopy in January 1997 showed the 
veteran's stomach to be normal, with no evidence of 
gastritis, gastric ulcer, polyps, or bleeding; the duodenum 
was also found to be normal.  A VA upper gastrointestinal 
(GI) series of X-rays in June 1997 was normal.

At a VA stomach examination in June 1997, the examiner found 
that the veteran's pancreatitis was due to alcohol abuse, and 
his cholecystitis had been an unrelated condition.

The veteran has not submitted any medical evidence showing a 
relationship between his longstanding disabilities of the 
digestive/endocrine systems and his course of VA vocational 
rehabilitation, and no VA treating or examining physician has 
found any such relationship.  The veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for disabilities of the 
digestive and endocrine systems is thus not well grounded and 
will be denied on that basis.  38 U.S.C.A. §§ 1151, 5107; 
Jones.

With regard to headaches, at a VA neurological examination in 
June 1996, the veteran indicated that for a year and a half 
he had been having very brief, rather sharp, transitory 
headaches, which came and went quickly.  The headaches were 
located over the bregma, or temples, or in the frontal 
region.  The headaches were fairly infrequent, and the 
veteran did not take any medication for them.  The pertinent 
diagnosis was history of recurrent headaches, possibly 
neuritic in nature, cause unknown.

There is no competent medical evidence of record showing any 
relationship between headaches and the veteran's pursuit of a 
course of vocational rehabilitation under VA auspices.  The 
claim for compensation for headaches under the provisions of 
38 U.S.C.A. § 1151 is thus not well grounded and will be 
denied on that basis.  38 U.S.C.A. §§ 1151, 5107; Jones.


II.  Secondary Service Connection for Peptic Ulcers and 
Gastritis

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Claims for secondary service connection must be well 
grounded.   Libertine v. Brown, 9 Vet. App. 521 (1996).

As noted above, there has not been a confirmed diagnosis of a 
current peptic ulcer or chronic gastritis.  In addition, 
there is no competent medical evidence that symptoms of 
service-connected PTSD have caused or aggravated any GI 
disorder.  For these reasons, the veteran's claim of 
entitlement to secondary service connection for peptic ulcers 
and gastritis is not well grounded and will be denied on that 
basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a); Allen, 
Libertine.

The veteran's representative has requested that VA obtain 
medical opinions on the issues of whether there is a nexus 
between the disabilities for which he seeks compensation 
under 38 U.S.C.A. § 1151 and his pursuit of vocational 
rehabilitation.  The representative has also requested that 
VA obtain a medical opinion on the issue of whether there is 
a nexus between PTSD and peptic ulcer/gastritis.  However, 
the Court has held that, when a claim is not well grounded, 
VA cannot assist the claimant in the development of facts 
pertinent to the claim.  See Morton v. West, 12 Vet. App. 
477, 486 (1999).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
claims under 38 U.S.C.A. § 1151 and his claim for secondary 
service connection for peptic ulcer/gastritis "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  


III.  Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for tinnitus is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed and no further assistance of the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records disclose that, in June 
1977, at a service department eye, ear, nose and throat 
clinic it was noted that he had difficulty with speech 
discrimination, and that he had been in an artillery unit 
since 1974.  The impression was noise-induced, bilateral, 
high frequency hearing loss.  The examining physician found 
that the veteran was at high risk of progressive hearing 
loss.  In June 1977, a battalion preventative medicine 
representative recommended to the veteran's commanding 
officer that the veteran's military occupational specialty be 
changed to one of less hazardous noise risk. 

In a report of medical history for discharge in April 1979, 
the veteran stated he had hearing loss and a physician noted 
that his hearing loss was attributable to artillery.  At an 
examination for discharge in April 1979, the veteran had an 
audiometric test which showed pure tone thresholds in both 
ears of 65 decibels at 4,000 Hertz.  

The veteran's service medical records are negative for a 
complaint or finding of tinnitus.  However, the Board finds 
that those records establish that the veteran sustained 
acoustic trauma during active service.

A VA audiological examination in August 1979 showed bilateral 
hearing loss.  A rating decision of September 1979 granted 
service connection for bilateral hearing loss.  

At a VA ear, nose, and throat clinic in March 1994, it was 
noted that the veteran had a history of bilateral 
sensorineural hearing loss and tinnitus.

At a VA neurological examination in June 1996, the veteran 
complained that he had had a buzzing-type tinnitus since 
service, which he noticed most when it was quiet.  The 
hearing aids he wore during the day helped with tinnitus.  
The examiner found that an audiological examination was 
suggestive of noise-induced sensorineural hearing loss, and 
he stated that, "it would seem that (the veteran) has had a 
progressive sensorineural hearing impairment and tinnitus 
since his military experiences in Vietnam."

The Board finds that the veteran's statement that he has had 
tinnitus since exposure to the noise of artillery in service 
is credible.  Therefore, the veteran's lay evidence that he 
sustained tinnitus in combat is sufficient proof of that 
injury, because the evidence is consistent with the 
circumstances, conditions, or hardships of his service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Furthermore, 
the Board finds that the VA neurologist's finding in June 
1996 has sufficient probative value to warrant a conclusion 
that the veteran has, in fact, suffered from tinnitus since 
his period of active service.  Therefore, entitlement to 
service connection for tinnitus is established.  38 U.S.C.A. 
§§ 1110, 1154(b); 38 C.F.R. § 3.303(d).

IV.  Earlier Effective Date for 100 Percent Rating for PTSD

A rating decision in February 1996 increased the schedular 
evaluation for PTSD from 30 percent to 100 percent, and the 
RO has assigned an effective date of September 27, 1995, for 
the 100 percent evaluation.  A rating decision in June 1998 
found that the 100 percent evaluation for PTSD should be 
considered permanent as of April 21, 1997, and granted a 
claim of entitlement to dependents' educational assistance, 
effective April 21, 1997.  The veteran has contended that 
earlier effective dates for those benefits should be 
assigned.  

The Board notes that, in a supplemental statement of the case 
furnished in April 1996, the RO stated that as a 
determination had been made that the veteran was entitled to 
a scheduler 100 percent rating, a claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
was moot.  Therefore, as entitlement to TDIU has been 
determined to be moot, there is no effective date issue 
before the Board concerning TDIU.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (1999).  The effective date of an 
increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A statement by a VAMC staff psychiatrist, concerning the 
veteran's psychiatric status, which was received at the RO on 
February 18, 1994, was accepted by the RO as the date of 
claim for increased compensation for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  During the pendency 
of the veteran's claim for an increased evaluation for PTSD 
(which was granted by the rating decision of February 1996), 
the schedular criteria for rating PTSD were set forth at 
38 C.F.R. § 4.132 (1996), Diagnostic Code 9411.  (The 
criteria for rating psychiatric disability was revised, 
effective November 7, 1996, after a 100 percent evaluation 
was assigned for the veteran's PTSD).

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411, provided that a 50 percent evaluation was warranted for 
PTSD where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
rating required that the ability to establish and maintain 
effective or favorable relationships with people be severely 
impaired and that the psychoneurotic symptoms be of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must have been demonstrably unable 
to obtain or retain employment.

The Board notes that, during the pendency of the veteran's 
claim for an increased rating for PTSD, a regulation provided 
that in a case in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).  That regulation was not 
applicable in the veteran's case, as service connection was 
in effect for residuals of a right knee injury, evaluated as 
10 percent disabling, and, therefore, PTSD was not the 
veteran's only compensable service-connected disability.

The Court held, however, that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating for 
PTSD were each independent bases for granting a 100 percent 
evaluation and that, whenever unemployability was caused 
solely by a service connected mental disorder, a 100 percent 
schedular rating was warranted.  Johnson v. Brown, 7 Vet. 
App. 95 (1995). 

With regard to the veteran's psychiatric status between 
February 18, 1994, the date of claim for increase, and 
September 27, 1995, the currently assigned effective date for 
a schedular evaluation of 100 percent for PTSD, the Board 
finds that the medical evidence fails to demonstrate that the 
veteran suffered from "totally incapacitating psychoneurotic 
symptoms" of PTSD.  At a VA psychiatric examination on 
February 10, 1994, a mental status examination revealed that 
the veteran was alert and fully oriented; his mood was 
neutral, his affect was full in range and appropriate to 
circumstances; memory and cognition were intact.  A current 
Global Assessment of Functioning (GAF) score of 60 was 
assigned, which denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 12 (3rd ed. revised, 
1987).

Prior to admission to a VAMC on September 27, 1995, the 
veteran was not virtually isolated in the community, and so 
that basis for a 100 percent rating for PTSD had not been 
demonstrated.  

At a VA PTSD clinic in March 1994, the veteran indicated that 
he was still attending school, but he was considering a 
return to full-time employment as a construction worker, due 
to financial problems.  In June 1994, he stated that he was 
keeping himself busy with gardening.

In September 1994, the veteran was treated for six days at a 
VA medical center as a psychiatric inpatient.  At admission, 
he complained of increasing irritability and dysphoria.  He 
did not demonstrate evidence of severe depression.  On mental 
status examination, he was preoccupied by anxiety and tension 
which was primarily related to his Vietnam experiences and 
his current life circumstances.  Depakote was prescribed, and 
the veteran progressed steadily during hospitalization.  His 
request for discharge was approved.  At discharge, he was 
considered capable of full-time employment.

In November 1994, the veteran was readmitted to a VA medical 
center for evaluation of PTSD, on referral from a Vet Center.  
The veteran indicated that he was not having any particular 
difficulties.  He stated that he was sleeping better than he 
used to and his appetite was fairly good.  He stated that his 
energy was at a high level, and he enjoyed cooking, painting, 
and leather work.  He participated in group therapy.  
Depakote was discontinued, as the veteran had side-effects 
and Lithium was found to be of little benefit to him.  At 
discharge in late December 1994, the veteran was not given 
medication.  His condition was satisfactory, and he was able 
to resume prehospitalization activities.  

At a VA mental health clinic in February 1995, the veteran 
said that things would be easier for him if he could work 
outside.  In March 1995 he said that he did not struggle as 
much with depression when he could work in the yard.  In May 
1995, he complained that he had a nightmare about Vietnam 
most nights.

The veteran stopped seeing a VA psychiatrist in June 1995, at 
which time he also stopped taking all medication, including 
that for diabetes mellitus.  He was admitted to a VA medical 
center on September 27, 1995, which is the effective date 
assigned for an evaluation of 100 percent for PTSD.  At 
discharge from the VAMC in December 1995, a finding was made 
that the veteran was not employable and would not be 
employable in the foreseeable future, and that symptoms of 
PTSD, including severe depression, anxiety, flashbacks, sleep 
difficulty, irritability, anger outbursts, and difficulty 
concentrating precluded employment.

Prior to admission to the VAMC on September 27, 1995, the 
mental health professionals who had seen the veteran did not 
report totally incapacitating psychoneurotic symptoms.  Nor 
did they make a finding that the veteran was demonstrably 
unable to obtain or retain employment.  Nor did competent 
evidence show that the veteran was virtually isolated in the 
community.  Therefore, prior to September 27, 1995, the 
criteria set forth in 38 C.F.R. § 4.132, Diagnostic Code 9411 
for an evaluation of 100 percent for PTSD had not been met.  

In May 1994, an administrative law judge of the Social 
Security Administration (SSA) found that the veteran had been 
disabled, for SSA purposes, since May 1993.  The 
administrative law judge found that:  The veteran had severe 
impairments, namely, alcohol dependence (currently in 
remission), PTSD, a history of cerebral malaria, bilateral 
sensorineural hearing loss, and degenerative osteoarthritis; 
and that alcohol dependence and PTSD, in particular, had 
imposed significant limitations on his ability to function.  
However, the issue before the administrative law judge was 
not whether symptoms of PTSD, by themselves, precluded the 
veteran from returning to his previous job as a construction 
worker or from other substantially gainful employment, and 
the administrative law judge did not make a decision on that 
issue.  The evidence before the administrative law judge 
consisted largely of VA treatment records and did not contain 
a finding by a mental health professional that the veteran 
was unemployable by reason of PTSD symptoms prior to 
September 27, 1995.  Therefore, the Board concludes that the 
administrative law judge's decision does not show that it was 
factually ascertainable prior to September 27, 1995, that the 
criteria for an evaluation of 100 percent for PTSD, under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) had been met.

For the reasons stated above, entitlement to an effective 
date earlier than September 27, 1995, for assignment of an 
evaluation of 100 percent for PTSD is not established.  
38 C.F.R. § 3.400(o)(2).

V.  Earlier Effective Date for Eligibility for Dependents'
Education Assistance

A child or spouse of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability is eligible for dependents' educational assistance 
from VA.  38 U.S.C.A. § 3510; 38 C.F.R. §§ 3.807, 21.3021 
(1999).  Entitlement to dependents' educational assistance 
thus does not arise until a service-connected disability is 
rated as totally disabling on a permanent basis.  

In the veteran's case, in a letter received at the RO on 
April 21, 1997, the veteran's representative stated, "(The 
veteran) also wishes to appeal for permancy [sic] of his 
condition."  That statement was accepted as a claim of 
entitlement to a finding that service-connected PTSD was 100 
percent disabling on a permanent basis.  The record reveals 
that, prior to April 21, 1997, no treating or examining 
mental health professional had reported that the veteran was 
expected to remain permanently unemployable due to PTSD 
symptoms.  Also in this connection, the Board notes that, in 
May 1994, the administrative law judge who found the veteran 
disabled for SSA purposes indicated that, due to the 
potentially remedial nature of ongoing therapy, the veteran's 
case should be reviewed at a later time.  (That review was 
not completed until February 1999).

At a VA psychiatric examination in July 1997, the examiner 
assigned a GAF score of 50, which denotes serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  The American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed., 1994).  The examiner stated that, "Based on the 
longevity of symptoms and the severity of his illness, it is 
not likely that he will show any dramatic improvement in the 
future."  The Board will assume that the examiner's statement 
constituted a finding that the veteran was demonstrably 
unable to obtain or retain substantially gainful employment 
on a permanent basis by reason of PTSD symptomatology.  
However, if that assumption is made, then entitlement to a 
finding of permanency of an evaluation of 100 percent for 
PTSD arose on July 7, 1997, the date of the examination, and 
not on the date of claim, April 21, 1997, which was the 
effective date assigned by the RO.

There is no competent evidence of record demonstrating that 
the veteran should be considered permanently 100 percent 
disabled by PTSD prior to April 21, 1997, and, therefore, the 
effective date for eligibility for dependents' educational 
assistance may not be earlier than April 21, 1997.  
Entitlement to an earlier effective date for eligibility for 
dependents' educational assistance is thus not established.  
38 U.S.C.A. § 3510; 38 C.F.R. §§ 3.400, 3.807, 21.3021.  

VI.  Special Monthly Compensation

Where an otherwise eligible veteran is in need of regular aid 
and attendance or is housebound by reason of a service-
connected disability, an increased rate of compensation 
("special monthly compensation") is payable.  38 U.S.C.A. 
§ 1114(r), (s) (West 1991); 38 C.F.R. § 3.350(b)(3) (1999).  
Applicable law and regulations provide that a veteran shall 
be considered to be in need of regular aid and attendance if:  
He is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  Consideration is given to such conditions as:  The 
veteran's inability to dress or undress himself or to keep 
himself ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances; an inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
The particular personal functions which the veteran is unable 
to perform are to be considered in connection with his 
condition as a whole.  38 C.F.R. § 3.352(a).

A veteran is "housebound" when he is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability and resultant 
confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

Special monthly compensation provided by 38 U.S.C.A. 
§ 1114(s) is also payable when the veteran has a single 
service-connected disability rated as 100 percent disabling 
and additional service-connected disability or disabilities 
independently ratable at 60 percent.  38 C.F.R. 
§ 3.350(h)(3)(i).

In the veteran's case, there is absolutely no evidence that 
he needs the assistance of another person to perform the 
activities of daily living.  As noted above, on admission to 
a VA medical center in November 1994, the veteran stated that 
he had a high energy level and liked to keep busy with such 
activities as cooking.  There was no indication in the 
evidence of record that the veteran's ability to care for 
himself has changed since then in any significant way.  

The veteran is not in fact housebound.  He leaves his 
premises at will for various purposes.  For example, at a VA 
psychiatric examination in July 1997, he indicated that he 
had a valid driver's license and drove himself to the place 
of the examination.

In addition to PTSD, rated as 100 percent disabling, the 
veteran does not have a service-connected disability or 
disabilities rated as 60 percent disabling.  

For these reasons, entitlement to special monthly 
compensation on account of a need for regular aid and 
attendance or housebound status is not established.  
38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal for which the benefits sought have not been 
granted, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disorders of the digestive and endocrine systems, to include 
peptic ulcer disease, gastritis, postoperative 
cholelithiasis, pancreatitis, and pancreatic pseudocyst, as a 
result of pursuit of a course of vocational rehabilitation 
under Chapter 31, Title 38, United States Code, is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
headaches as a result of pursuit of a course of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code, is denied.

Service connection for peptic ulcers and gastritis as 
secondary to post-traumatic stress disorder is denied.

Service connection for tinnitus is granted.

An effective date earlier than September 27, 1995, for 
assignment of an evaluation of 100 percent for post-traumatic 
stress disorder is denied.

An effective date earlier than April 21, 1997, for 
eligibility for dependents' educational assistance under the 
provisions of Chapter 35, Title 38, United States Code, is 
denied.

Special monthly compensation on account of a need for regular 
aid and attendance is denied.

Special monthly compensation on account of housebound status 
is denied.



		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals




 

